Citation Nr: 0030308	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  97-17 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an ear disability 
manifested by loss of balance.

2.  Entitlement to an effective date earlier than June 10, 
1999, for a 10 percent evaluation for tinnitus.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 until 
January 1958.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 1999, the issue of 
entitlement to service connection for an ear disability 
manifested by loss of balance, was remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for additional development.  The February 1999 BVA 
decision also granted service connection for bilateral 
hearing loss and for tinnitus.  

A March 1999 rating decision implemented the February 1999 
Board decision, assigning noncompensable evaluations for 
bilateral hearing loss and tinnitus, each effective October 
15, 1996, the date of claim.  A July 1999 rating decision 
granted a 10 percent evaluation for tinnitus, effective June 
10, 1999.

The issue of entitlement to a compensable evaluation for 
bilateral hearing loss will be addressed in the remand 
following the Order section of this decision.


FINDINGS OF FACT

1.  An ear disability manifested by loss of balance has not 
been shown to be due to service.

2.  For the period from October 15, 1996 to June 9, 1999, the 
veteran's tinnitus has been shown to be persistent.  


CONCLUSIONS OF LAW

1.  An ear disability manifested by loss of balance was not 
incurred in or aggravated by active service, and is not 
proximately due to, the result of, or aggravated by, service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) (2000).

2.  The schedular criteria for a 10 percent evaluation for 
bilateral tinnitus, prior to June 10, 1999, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Entitlement to service connection for an ear disability 
manifested by loss of balance.

The veteran asserts that due to his active service, he now 
has an ear disability, other than hearing loss or bilateral 
tinnitus, which is manifested by loss of balance.  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991 and Supp. 2000); 38 C.F.R. § 3.303, 
3.304 (2000).

In addition, a claimant with active service may be granted 
secondary service connection for disease or disability 
proximately due to or the result of a service-connected 
disability or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310 (2000).  In Allen v. Brown, 7 Vet. App. 439 (1995), 
the Court of Appeals for Veterans Claims (Court) held that 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The veteran's service medical records are negative regarding 
loss of balance.  

Turning to post-service medical records, a private October 
1994 report of a brainstem auditory evoked potential 
examination provides that there was normal ABR (auditory 
brain (evoked) responses) results consistent with a cochlear 
site of lesion, bilaterally.  

During a July 1998 hearing before the undersigned Board 
member, sitting at Detroit, Michigan, the veteran testified 
that he believed he currently had loss of balance due to 
exposure to acoustic trauma while on active duty.  He said 
that currently he was not receiving treatment for loss of 
balance and had never been diagnosed for loss of balance.  

The report of a March 1997 VA examination is negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
loss of balance.  

According to the report of a May 1999 VA examination, the 
veteran's claims file was reviewed.  It was noted that the 
veteran complained of intermittent unsteadiness, non-
positional, occurring approximately twice per day for the 
past 45 years.  On examination, the veteran's auricles, 
external canals, tympanic membranes, tympanums and mastoids 
were noted to be normal.  It was also noted that the 
veteran's gait was normal, there was no nystagmus, and 
Romberg's sign was normal.   It was noted that there was no 
active ear disease or infections of the middle or inner ear.  
The examiner noted that the report of an electronystag-
mography indicated that the veteran's central nervous system 
was the source of the veteran's test abnormalities.  The 
pertinent diagnosis was imbalance - likely of central nervous 
system origin and not related to otologic origin; and 
symptoms of imbalance/dizziness not related to the veteran's 
tinnitus/hearing loss or other ear disorder.  

Based on a thorough review of the claims file, the Board 
finds that there is no medical evidence showing a nexus or 
link between the veteran's current complaints of loss of 
balance, and his active service.  Likewise, the Board finds 
that there is no medical evidence showing a nexus or link 
between the veteran's complaints of loss of balance, and his 
service-connected hearing loss and/or tinnitus.  Ideally, 
such an opinion would be based on a review of the record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, the 
record contains a medical opinion that the veteran's current 
complaints of loss of balance are related to his central 
nervous system, and are not otologic in nature.  

The Board recognizes the assertions made by the veteran that 
he now has loss of balance either due to his active duty, or 
due to or aggravated by his service-connected hearing loss 
and tinnitus.  However, as a layperson the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or aggravation.  Id.  
In view of the foregoing, the preponderance of the probative 
evidence of record is against the claim, and the appeal must 
be denied. 


II.  Entitlement to an effective date earlier than June 10, 
1999, for a 10 percent evaluation for tinnitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  In assessing the 
degree of disability attributable to a service-connected 
disorder, the disorder is viewed in relation to its whole 
history.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The report of a March 1997 VA audiology examination resulted 
in a finding of periodic bilateral tinnitus.  During a July 
1998 hearing before the undersigned Board member, sitting at 
Detroit, Michigan, the veteran testified that he had tinnitus 
as a result of exposure to a great deal of weapons fire 
without ear protection while on active duty.  

A March 1999 rating decision granted the veteran service 
connection for tinnitus, evaluated as noncompensable, 
effective October 15, 1996.  The rating decision explained 
that periodic bilateral tinnitus, as diagnosed in March 1997, 
did not satisfy the criteria for a compensable rating then in 
effect, which required persistent tinnitus.  

The report of a May 1999 VA examination by an ear specialist 
found that the veteran had tinnitus.  A July 1999 rating 
decision granted a 10 percent evaluation for tinnitus, 
effective June 10, 1999.  The rating decision explained that 
the 10 percent evaluation was warranted under the revised 
diagnostic code for tinnitus, which was effective June 10, 
1999.  

The veteran asserts that his 10 percent evaluation for 
tinnitus should be effective October 15, 1996, the date of 
his original claim.  The veteran contends that the evidence 
supports such an evaluation since periodic tinnitus, as 
diagnosed in March 1997, is the same as recurrent tinnitus, 
as required by the new rating criteria.  

Turning to the Rating Schedule as in effect prior to June 10, 
1999, a 10 percent evaluation is provided for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  Diagnostic Code 6260 (effective prior to June 10, 
1999).  Under revised Diagnostic Code 6260, effective June 
10, 1999, recurrent tinnitus warrants a 10 percent 
evaluation.  Diagnostic Code 6260 (effective from June 10, 
1999).

VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000), addresses 
the situation arising when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board should apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change, and 
after only if more favorable.  

The Board must apply the old criteria to the period from 
October 15, 1996 to June 9, 1999.  The Board concludes that 
the evidence of record supports a 10 percent evaluation for 
tinnitus for this time period, under the earlier rating 
criteria then in effect.  The clinical identification of the 
veteran's bilateral tinnitus as periodic, during the March 
1997 VA examination, necessarily contemplates that the 
tinnitus occurs repetitively at unspecified intervals, and is 
ongoing.  With resolution of doubt in the veteran's favor, 
the Board finds that this clinical finding satisfies the 
"persistent" criteria set forth at Diagnostic Code 6260 
prior to the 1999 revision.

In light of the foregoing, a 10 percent evaluation for 
tinnitus is warranted prior to June 10, 1999.


ORDER

Entitlement to service connection for an ear disability 
manifested by loss of balance is denied.

A 10 percent evaluation for tinnitus, prior to June 10, 1999, 
is granted, subject to the applicable laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran essentially contends that the current evaluation 
assigned for his bilateral hearing loss does not adequately 
reflect the severity of that disability.  Therefore, a 
favorable determination has been requested.


The veteran's most recent VA audiology examination was 
conducted in March 1997.  In this regard, the Board notes 
that the veteran's representative, in correspondence received 
in February 2000, requested that this claim be remanded for a 
current audiological examination.  Although it is not 
dispositive that the veteran's most recent audiological 
examination was conducted in early 1997, the Board believes 
that an additional examination would be helpful to a proper 
adjudication of this claim.

The Board also observes that effective June 10, 1999, certain 
regulatory changes were made to the criteria for evaluating 
audiological disabilities, as included in 38 C.F.R. §§ 4.85-
4.87.  See 64 Fed. Reg. 25202- 25210 (1999).  Summary 
information accompanying the regulatory changes to the rating 
criteria for evaluating audiological disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment", the regulatory changes do 
not constitute liberalizing provisions.  64 Fed. Reg. 25202- 
25210.  As noted above, VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.

In light of the foregoing, and in order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a comprehensive VA examination by an 
appropriate examiner to determine the 
nature and extent of any bilateral 
hearing loss.  All indicated tests, 
including an audiological evaluation, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  A 
complete rationale for all opinions 
expressed must be provided. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for a compensable evaluation for 
bilateral hearing loss, addressing VA 
O.G.C. Prec. Op. No. 3-2000 and the prior 
and revised rating criteria for 
evaluation of bilateral hearing loss. 

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 


